BOLIN, Judge.
Mrs. Head seeks judgment for personal injuries received by her in an automobile accident. For the reasons set forth in consolidated case No. 9994, styled Brown v. Head, 158 So.2d 442, we have resolved the question of liability adversely to defendant-appellant, Employers’ Liability Assurance Corp., Ltd.
Mrs. Head received painful and serious injuries for which the lower court concluded she was entitled to an award of $5,000. However, in order to prorate her award with that of her husband in consolidated case No. 9996 and stay within the policy limits, as per stipulation of all parties, her award was reduced to $3,799.39, together with interest and costs. As this amount has not been questioned by any of the parties in the event the case is otherwise affirmed, the judgment appealed from is affirmed. Appellant, Employers’ Liability Assurance Corporation, Ltd., is cast with costs.
Affirmed.